DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The Examiner has evaluated claim 13 and finds it to be subject matter eligible because it provides a practical application automatically configuring a medical device to perform the recommended action in response to a user selection, which is a practical application under the 2019 guidance. The Examiner suggests incorporating the subject matter of claim 13 into the independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 03 May 2019, has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20
Claims 1, 15 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system and methods for providing guidance to an operator to operate a medical device.
Claim 1
identifying, […], a current state of a user interface of the medical device based at least in part on a portion of the medical device captured […]; generating, […], guidance information pertaining to the current state of the user interface; and presenting, […], a guidance overlay including the guidance information pertaining to the current state of the user interface.
Claim 15
obtaining, […], one or more images capturing at least a portion of the display; identifying, based on the one or more images, a current graphical user interface (GUI) display presented on the display from among a plurality of GUI displays associated with the infusion device; identifying a user objective; generating, […], guidance information pertaining to the current GUI display based on the user objective; and providing a guidance overlay including the guidance information pertaining to the current GUI display, wherein the guidance overlay visually overlies at least a portion of the infusion device.
Claim 20
the guidance overlay visually overlies at least a portion of a medical device; the guidance overlay includes guidance information pertaining to a current state of a user interface of the medical device determined based at least in part one or more images captured […]; and the one or more images include at least some of the user interface of the medical device.
as drafted, is a method, that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a computing device, an imaging device, a medical/infusion device, and a display, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the computing device, an imaging device, a medical/infusion device, and a display, the claim encompasses collection of information regarding the state of a medical/infusion device to provide information to an operator of the device to organize their interactions with the device. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computing device, an imaging device, and a display, these elements are recited at a high-level of generality (i.e., general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figures 8, 5, and paragraphs [0053]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not 
The claim recites the additional elements of a medical/infusion device and an augmented reality graphical user interface (GUI). The medical/infusion device is recited at a high-level of generality. (i.e., as a well-known, “off the shelf” medical device that simply performs a medical function; see Applicant’s specification 2-5) and amounts to generally linking the abstract idea to particular technological environment. The augmented reality graphical user interface (GUI) is recited at a high-level of generality. (i.e., generic user interface overlaid over another user interface) and amounts to generally linking the abstract idea to particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing device, an imaging device, and a display, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a medical/infusion device and an augmented reality graphical user interface (GUI) were considered generally linking the abstract idea to particular technological environment. The medical/infusion device has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and 
Claims 2-12, 14 and 16-19 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-12, 14 and 16-19 do not recite any additional elements sufficient to a practical application and/or significantly more. The claims simply further define the data being displayed on the display and determinations made in performing the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. No. 2017/0039423 (hereafter “Cork”).

Regarding claim 20, Cork teaches an electronic device (Cork: Figures 1-2, paragraph [0002], “devices to interface with medical devices used to perform an invasive medical procedure on a patient”) comprising 
--an imaging device (Cork: Figure 1, element 22, paragraph [0019], “A camera 22 is configured to acquire light in the form of images and video”) and 
--a display having displayed thereon an augmented reality graphical user interface (GUI) display including a guidance overlay, wherein: the guidance overlay visually overlies at least a portion of a medical device (Cork: Figures 1, 3, 5, paragraphs [0034]-[0036], “display the instruction relating to the medical device on display 302”, paragraph [0039], “instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously, so that information provided to the operator by device 300 and the mode of medical device 304 is at least partially synchronized… Device 303 may direct the user to align their point of view with the screen of device 304 using arrows or audible instructions to direct the person's gaze… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”. Also see, paragraphs [0017], [0057]-[0058]. The Examiner notes the alignment has a graphical representation of the device via the alignment and overlays the medical device); 
cquire an image of a component of medical device 504 with a camera, to process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison… verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0034]-[0035], [0039]); and 
--the one or more images include at least some of the user interface of the medical device (Cork: Figures 3, 5, paragraphs [0057]-[0058], “acquire an image of a component of medical device 504 with a camera, to process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison… verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0034]-[0035], [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2017/0039423 (hereafter “Cork”), in view of U.S. Patent App. No. 2018/0242920 (hereafter “Hresko”).

Regarding claim 1, Cork teaches [… a system for …] facilitating operation of a medical device (Cork: Figures 1-2, paragraph [0002], “devices to interface with medical devices used to perform an invasive medical procedure on a patient”), the [… system …] comprising:
--identifying, by a computing device, a current state of a user interface of the medical device based at least in part on a portion of the medical device captured by an imaging device associated with the computing device (Cork: Figures 3, 5, paragraphs [0034]-[0035], “processing circuit 303 is configured to receive input data relating to the medical device… indicating a condition or state of device 304… the input data may be an image of at least a portion of device 304 acquired by a camera 308”, paragraph [0058], “a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0039], [0057]);
--generating, by the computing device, guidance information pertaining to the current state of the user interface (Cork: Figures 3, 5, paragraphs [0034]-[0036], “Processing circuit 303 may make such a determination by comparing at least a portion of the acquired image with data in a database configured to store information regarding a plurality of different types of medical devices… processing circuit 303 is configured to retrieve from a memory an instruction relating to the medical device based on the input data… The instruction may comprise a plurality of instructions, e.g., step-by-step instructions, displayed and/or heard by a user for procedures, service of the instrument, programming the instrument, entering a test mode of the instrument, responding to alarms, how to program the device, etc.”. Also see, paragraphs [0057]-[0058]); and
instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously, so that information provided to the operator by device 300 and the mode of medical device 304 is at least partially synchronized… Device 303 may direct the user to align their point of view with the screen of device 304 using arrows or audible instructions to direct the person's gaze… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”. Also see, paragraph [0057]-[0058]).
Cork may not explicitly teach (underlined below for clarity):
--a method of facilitating operation of a medical device, the method comprising:
Hresko teaches a method of providing augmented reality pertaining to use of a medical device (Hresko: Figure 10, paragraphs [0113]-[0116], “a sample process for included augmented information into a display of streaming images on, for example, a nurse's portable computing device… the application can cause an image acquisition device to begin acquiring a set of streaming images that can be displayed in real-time, or nearly in real-time, on a display or user interface of the portable computing device… identifying the wearable medical device”), in which
--a method of facilitating operation of a medical device (Hresko: Figure 10, paragraphs [0113]-[0116], “a sample process for included augmented information into a display of streaming images on, for example, a nurse's portable computing device… the application can the method comprising:
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a method for providing guidance of a medical device as taught by Hresko within the system for providing guidance for using a medical device as taught by Cork with the motivation of improving the ease of use of medical devices (Hresko: paragraphs [0001]-[0004], [0091]).

Regarding claim 2, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising presenting a graphical representation of the portion of the medical device captured by the imaging device on a display associated with the computing device, wherein the guidance overlay visually overlies the portion of the medical device (Cork: Figures 3-5, paragraph [0039], “The training instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously, so that information provided to the operator by device 300 and the mode of medical device 304 is at least partially synchronized… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”. The Examiner notes the alignment has a graphical representation of the device via the alignment and overlays the medical device).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 3, Cork and Hresko teaches the limitations of claim 2, and further teaches the portion of the medical device including the user interface, wherein presenting the guidance overlay comprises displaying the guidance overlay on the display adjacent to the graphical representation of the user interface (Cork: Figures 3-5, paragraph [0049], “Indicator 428 is displayed on display 402 in the vicinity of or near a location where a portion of display 402 overlays… an indicator 428 (which may comprise a graphical indicator, such as an indicator having a two-dimensional shape such as an icon or other visual graphic such as an arrow, a flashing light, etc.) is shown immediately adjacent”. Also see, paragraph [0039]. The Examiner interprets the instruction indicators are adjacent as described in paragraph [0049]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 4, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising obtaining, at the computing device, settings information corresponding to a current configuration of the medical device, wherein the guidance information is influenced by the current configuration (Cork: Figures 3-5, paragraphs [0057]-[0058], “acquire an image of a component of medical device 504 with a camera, to process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 5, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising identifying, at the computing device, a user objective to configure a verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user), 
--wherein: generating the guidance information comprises determining a user action to facilitate configuring the feature based on the current state of the user interface; and presenting the guidance overlay comprises providing a graphical indication of the user action with respect to the user interface overlying the portion of the medical device (Cork: Figures 3-5, paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraphs [0057]-[0058], “device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504… display an instruction 526 to the person for correcting the programmed data”. The Examiner notes the overlay is an instruction for a user action).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 6, Cork and Hresko teaches the limitations of claim 5, and further teaches the current state of the user interface comprises a current graphical user interface (GUI) display presented by the medical device, wherein determining the user action comprises determining the user action for advancing from the current GUI display to a different GUI display for configuring the feature of the medical device (Cork: paragraph [0037], “display each of the at least three step-by-step instructions in a sequence, one after the other, on subsequent screens on display 302”. Also see, paragraph [0039], [0057]-[0058]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 7, Cork and Hresko teaches the limitations of claim 6, and further teaches wherein identifying the current state of the user interface comprises recognizing the current GUI display from among a plurality of potential GUI displays associated with the medical device based at least in part on the portion of the medical device captured by the imaging device (Cork: Figures 3-5, paragraph [0035], “detect a condition of the medical device
from an acquired image”, paragraph [0057], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component”; Hresko: paragraph [0007], “processing the streaming images to analyze the one or more predetermined recognizable features to determine the context… comparing the one or more identified distinguishing features against a library of the predetermined recognizable features”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 8, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising identifying, at the computing device, a user objective to understand the current state of the user interface (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user to understand the state of the interface), 
--wherein: generating the guidance information comprises: obtaining user guide information associated with the medical device; and generating explanatory information pertaining to the current state of the user interface based at least in part on the user guide information; and presenting the guidance overlay comprises providing the explanatory information overlying the portion of the medical device (Cork: paragraphs [0035]-[0036], “retrieve from a memory an instruction relating to the medical device based on the input data”, , paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 9, Cork and Hresko teaches the limitations of claim 8, and further teaches the current state of the user interface comprises a current graphical user interface (GUI) display presented by the medical device, wherein: identifying the current state of the user interface comprises recognizing the current GUI display from among a plurality of potential GUI displays associated with the medical device based at least in part on the portion of the medical device captured by the imaging device (Cork: Figures 3-5, paragraph [0035], “detect a condition of the medical device from an acquired image”, paragraph [0057], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component”; Hresko: paragraph [0007], “processing the streaming images to analyze the one or more predetermined recognizable features to determine the context… comparing the one or more identified distinguishing features against a library of the predetermined recognizable features”); and 
--generating the explanatory information comprises generating the explanatory information pertaining to the current GUI display based at least in part on the user guide information associated with the current GUI display (Cork: paragraphs [0035]-[0036], “retrieve from a memory an instruction relating to the medical device based on the input data”, , paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 1, incorporated herein.
	
	Regarding claim 10, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising identifying, at the computing device, a user objective to understand the current state of the user interface (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user to understand the state of the interface), 
--wherein: the current state of the user interface comprises a graphical user interface (GUI) display depicting historical data associated with a patient (Cork: Figures 3-5; Hresko: Figure 7, paragraph [0081], “displaying additional information related to a medical device monitor 705 on a portable computing device by augmenting the display of the portable computing device to include the additional information”, paragraph [0118], “retrieve additional information such as current physiological information related to the patient, historical patient information, operational information related to the patient's medical device, and other related 
--generating the guidance information comprises: obtaining, at the computing device, the historical data associated with the patient; and determining one or more metrics characterizing the historical data; and the guidance overlay includes the one or more metrics (Cork: paragraph [0029], “medical device 104 may use measurements taken from subject 102 to control the medical procedure. The measurements may be taken directly by medical device 104 or may be received by medical device 104”, paragraph [0033], “memory 128 may store information about subject 102 and provide subject data to medical device 104 and/or device 10”, paragraph [0052]-[0053], “display device 400 is configured to receive information regarding a person (e.g., a patient… Device 400 is configured to provide a visual indication of information about the person”, paragraphs [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”. Also see. paragraph [0039], [0056]; Hresko: Figure 7, paragraph [0118], “retrieve additional information such as current physiological information related to the patient, historical patient information, operational information related to the patient's medical device, and other related information”).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 11, Cork and Hresko teaches the limitations of claim 10, and further teaches wherein identifying the current state of the user interface comprises recognizing the user interface as displaying the GUI display depicting historical data associated with the patient from among a plurality of potential GUI displays based at least in part on the portion of the medical processing the streaming images to analyze the one or more predetermined recognizable features to determine the context… comparing the one or more identified distinguishing features against a library of the predetermined recognizable features”, paragraph [0081], “displaying additional information related to a medical device monitor 705 on a portable computing device by augmenting the display of the portable computing device to include the additional information”, paragraph [0118], “retrieve additional information such as current physiological information related to the patient, historical patient information, operational information related to the patient's medical device, and other related information”. The Examiner notes the information depicted in Figure 7, is the information described in paragraph [0118], and contain historical information).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 12, Cork and Hresko teaches the limitations of claim 1, and further teaches further comprising identifying, at the computing device, a user objective to understand the current state of the user interface (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. 
--wherein: the current state of the user interface comprises a graphical user interface (GUI) display depicting historical data associated with a patient (Cork: Figures 3-5; Hresko: Figure 7, paragraph [0081], “displaying additional information related to a medical device monitor 705 on a portable computing device by augmenting the display of the portable computing device to include the additional information”, paragraph [0118], “retrieve additional information such as current physiological information related to the patient, historical patient information, operational information related to the patient's medical device, and other related information”. The Examiner notes the information depicted in Figure 7, is the information described in paragraph [0118], and contain historical information); 
--generating the guidance information comprises: obtaining, at the computing device, the historical data associated with the patient; and determining a recommended action based at least in part on the historical data; and the guidance overlay includes a graphical indication of the recommended action (Cork: paragraphs [0035]-[0036], “retrieve from a memory an instruction relating to the medical device based on the input data”, , paragraphs [0038]-[0039], “The instruction may relate to troubleshooting a problem encountered with the medical device, which may comprise one or more instructions to the operator of the device to try different actions with the device to discover and/or solve or address the problem… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”. The Examiner notes the provided instructions or recommended actions under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 13, Cork and Hresko teaches the limitations of claim 12, and further teaches the graphical indication comprising a GUI element selectable to configure the medical device to implement the recommended action, wherein the method further comprises the computing device configuring the medical device to autonomously perform the recommended action in response to selection of the GUI element (Cork: Figures 3-5, paragraph [0039], “instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously… a screen may appear on device 304 allowing the operator to begin an infusion. Device 304 may also send a message to device 300 providing an instruction as to which button the user should press to begin the infusion”, paragraph [0041], “generate control messages sent to device 304… Device 300 and/or device 304 may then be configured to execute commands associated with an input device… currently displayed at this screen location”, paragraph [0057], “programming an apheresis or infusion, etc”. The Examiner inter interprets the electable indicators are selectable to configure the medical device).
	The motivation to combine is the same as in claim 1, incorporated herein.

Regarding claim 14, Cork and Hresko teaches the limitations of claim 12, and further teaches the graphical indication comprising a GUI element selectable to configure at least one of the computing device and the medical device to automatically generate a user notification pertaining to the recommended action (Cork: Figures 3-5, paragraphs [0038]-[0039], “instruction may instruct a user how to respond to an alarm or alert generated by the medical device… Device 304 may also send a message to device 300 providing an instruction as to which button the user should press to begin the infusion”, paragraph [0057], “The output data may be an instruction, alert, warning, verification, screen alert, audible alert, haptic feedback, vibration of device 500, etc”. Also see, paragraphs [0058]-[0060]).
The motivation to combine is the same as in claim 1, incorporated herein.

	Regarding claim 15, Cork teaches [… a system for …] providing guidance pertaining to a display associated with an infusion device (Cork: Figures 1-2, paragraph [0002], “devices to interface with medical devices used to perform an invasive medical procedure on a patient”, paragraph [0067], “medical device 504 may be an infusion pump”. Also see, paragraphs [0027], [0057]-[0058]), the [… system …] comprising: 
--obtaining, from an imaging device, one or more images capturing at least a portion of the display (Cork: Figures 3, 5, paragraphs [0034]-[0035], “processing circuit 303 is configured to receive input data relating to the medical device… indicating a condition or state of device 304… the input data may be an image of at least a portion of device 304 acquired by a camera 308”, paragraph [0058], “a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0039], [0057]);  
--identifying, based on the one or more images, a current graphical user interface (GUI) display presented on the display from among a plurality of GUI displays associated with the infusion device (Cork: Figures 3, 5, paragraphs [0057]-[0058], “acquire an image of a component of medical device 504 with a camera, to process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison… verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… a component of the medical device 504 being imaged is a display 511 coupled to the medical device… device 500 acquires an image of display screen 511 and analyzes the display screen to determine what has been programmed into device 504”. Also see, paragraph [0030], [0034]-[0035], [0039]. The Examiner interprets this comparison of the screen for what has been programmed into the device reads on the identification of a current GUI under the broadest reasonable interpretation); 
--identifying a user objective (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. 
--generating, by a computing device, guidance information pertaining to the current GUI display based on the user objective (Cork: Figures 3, 5, paragraphs [0034]-[0036], “Processing circuit 303 may make such a determination by comparing at least a portion of the acquired image with data in a database configured to store information regarding a plurality of different types of medical devices… processing circuit 303 is configured to retrieve from a memory an instruction relating to the medical device based on the input data… The instruction may comprise a plurality of instructions, e.g., step-by-step instructions, displayed and/or heard by a user for procedures, service of the instrument, programming the instrument, entering a test mode of the instrument, responding to alarms, how to program the device, etc.”. Also see, paragraphs [0057]-[0058]); and 
--providing a guidance overlay including the guidance information pertaining to the current GUI display, wherein the guidance overlay visually overlies at least a portion of the infusion device (Cork: Figures 3, 5, paragraphs [0034]-[0036], “display the instruction relating to the medical device on display 302”, paragraph [0039], “instruction may be presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously, so that information provided to the operator by device 300 and the mode of medical device 304 is at least partially synchronized… Device 303 may direct the user to align their point of view with the screen of device 304 using arrows or audible instructions to direct the person's gaze… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”. Also see, paragraph [0057]-[0058]).
Cork may not explicitly teach (underlined below for clarity):
--a method of providing guidance pertaining to a display associated with an infusion device, the method comprising:
Hresko teaches a method of providing augmented reality pertaining to use of a medical device (Hresko: Figure 10, paragraphs [0113]-[0116], “a sample process for included augmented information into a display of streaming images on, for example, a nurse's portable computing device… the application can cause an image acquisition device to begin acquiring a set of streaming images that can be displayed in real-time, or nearly in real-time, on a display or user interface of the portable computing device… identifying the wearable medical device”), in which
--a method of providing guidance pertaining to a display associated with an infusion device (Hresko: Figure 10, paragraphs [0113]-[0116], “a sample process for included augmented information into a display of streaming images on, for example, a nurse's portable computing device… the application can cause an image acquisition device to begin acquiring a set of streaming images that can be displayed in real-time, or nearly in real-time, on a display or user interface of the portable computing device… identifying the wearable medical device”), the method comprising:
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a method for providing guidance of a medical device as taught by Hresko within the system for providing guidance for using a medical device as taught by Cork 

	Regarding claim 16, Cork and Hresko teaches the limitations of claim 15, and further teaches wherein: the user objective comprises understanding the current GUI display (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user to understand the state of the interface); and 
--generating the guidance information comprises: obtaining user guide information associated with the current GUI display; and generating explanatory information pertaining to the current GUI display using the user guide information; and the guidance information includes the explanatory information (Cork: paragraphs [0035]-[0036], “retrieve from a memory an instruction relating to the medical device based on the input data”, , paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 15, incorporated herein.

	Regarding claim 17, Cork and Hresko teaches the limitations of claim 15, and further teaches wherein: the user objective comprises adjusting a setting of the infusion device (Cork: Figures 3, 5, paragraphs [0057]-[0058], “Device 500 may be configured for real time (and/or after data has been entered or the medical device has been programmed) verification of device programming by imaging data displayed on a screen and comparing it to predetermined database information for proper programming… The image is processed by a processing circuit of device 500 to determine data programmed into the medical device by the person, wherein the identified characteristic is a programmed value. Indicator 530 shows that a user has programmed the medical device to deliver a medicant to a patient at a rate of 20 milliliters per hour”. Also see, paragraph [0030], [0034]-[0037], [0039]. The Examiner notes that the determination of medicant delivery is an identification of an objective of the user); and 
--generating the guidance information comprises: obtaining user guide information associated with the infusion device; and determining a user action for navigating from the current GUI display to a different GUI display associated with the setting of the infusion device; and the guidance information indicates the user action (Cork: paragraphs [0035]-[0037], “retrieve from a memory an instruction relating to the medical device based on the input data… display each of the at least three step-by-step instructions in a sequence, one after the other, on subsequent screens on display 302”, paragraph [0039], “An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”, paragraph [0057]-[0058], “process the image to identify a characteristic of the component, to compare the characteristic to predetermined data for the component, and to generate output data based on the comparison”).
The motivation to combine is the same as in claim 15, incorporated herein.

	Regarding claim 18, Cork and Hresko teaches the limitations of claim 15, and further teaches wherein: the current GUI display includes a menu (Cork: Figures 3-5, paragraph [0048], “selecting from a menu on display”, paragraph [0056], “a head-mounted display may be configured to display a list”); and 
--the guidance overlay is positioned adjacent to the menu (Cork: Figures 3-5, paragraph [0049], “Indicator 428 is displayed on display 402 in the vicinity of or near a location where a portion of display 402 overlays… an indicator 428 (which may comprise a graphical indicator, such as an indicator having a two-dimensional shape such as an icon or other visual graphic such as an arrow, a flashing light, etc.) is shown immediately adjacent”. Also see, paragraph [0039]. The Examiner interprets the instruction indicators are adjacent as described in paragraph [0049]).
The motivation to combine is the same as in claim 15, incorporated herein.

	Regarding claim 19, Cork and Hresko teaches the limitations of claim 15, and further teaches further comprising displaying, at the computing device, a graphical representation of the portion of the display of the infusion device captured by the imaging device, wherein providing the guidance overlay comprises displaying the guidance overlay adjacent to the graphical representation of the portion of the display (Cork: Figures 3-5, paragraph [0039], “The training presented on the display and may further be related to a screen being displayed on the medical device approximately simultaneously, so that information provided to the operator by device 300 and the mode of medical device 304 is at least partially synchronized… An augmented reality display may be provided using such a system in order to overlay indicators, text, highlighting, etc. over one or more portions of device 304 as seen from a field of view of a user of device 301”. The Examiner notes the alignment has a graphical representation of the device via the alignment and overlays the medical device).
The motivation to combine is the same as in claim 15, incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 2017/0173262 (hereafter “Veltz”) teaches a virtual reality system for infusion.
U.S. Patent App. No. 2017/0360401 (hereafter “Rothberg”) teaches an augmented reality system for using a medical device and providing guidance.
U.S. Patent App. No. 2019/0371012 (hereafter “Flexman”) teaches an augmented reality system for providing guidance for using a medical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626          

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626